Citation Nr: 9906399	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-16 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for left knee 
disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant was in the Reserves from February 1955 to 
February 1956 and had active military service from March 1956 
to June 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

Because the appellant elected to withdraw the issue of 
entitlement to service connection for a pilonidal cyst at his 
November 1998 Travel Board hearing, that issue is not before 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  The appellant's left knee disability is shown to more 
nearly approximate severe instability, with associated 
weakness, tenderness, and abnormal gait.  

2.  The appellant has degenerative arthritis and limitation 
of motion in his left knee.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for 
left knee disability are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5010, 5257 
(1998).  

2.  The schedular criteria for a 10 percent evaluation for 
degenerative joint disease of the left knee with limitation 
of motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 5003 (1998); Esteban v. Brown, 
6 Vet.App. 259, 261 (1994).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he has severe left knee disability, 
which requires him to wear a knee brace at all times and to 
take medication for pain on a constant basis.  He argues that 
the total amount of disability in his left knee is 
attributable to his inservice left knee injuries in November 
1956 because his preservice left knee injury had healed prior 
to his entrance into military service.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The appellant's service medical records show that he 
underwent a medical examination for the Reserves in February 
1955.  An 11 inch scar was noted on the left knee, and there 
was a history of left knee surgery for removal of cartilage 
in September 1954 for a locked knee that was due to a 
football injury.  Notations on the examination report 
indicated that the appellant had no limitation of motion in 
the knee at the examination, and that he went out for Spring 
football at Hinds Jr. College and had not experienced any 
problems with the left knee.  A May 23, 1956, notation 
indicated that the appellant was examined and found 
physically qualified for two weeks training duty.  A June 24, 
1955, notation indicated that the appellant was examined and 
found physically qualified for release from active duty for 
training.  A March 1956 notation revealed that the appellant 
had been terminated from the Reserves by reason of enlistment 
in the U.S. Air Force.  The appellant was hospitalized in 
November 1956 for treatment of a left knee injury that was 
related to a fall from a bomb bay door the day before.  The 
hospitalization report noted that the appellant had sustained 
a left knee injury two weeks prior to admission when he had 
struck the anterior part of his left knee against the side of 
a truck, resulting in moderate pain and interference with 
sleep at times.  The diagnosis at discharge from the hospital 
in December 1956 was internal derangement of the left knee, 
with a suspected tear of a remnant of the medial meniscus.  
The appellant was separated from service in June 1957 after a 
Physical Evaluation Board recommended severance due to his 
left knee disability.  

The physician who performed a December 1957 VA medical 
examination diagnosed the appellant with a postoperative left 
knee for trauma with minimal residuals and opined that the 
appellant had a very good, useful knee.  

The appellant submitted several statements in March 1998 from 
friends that described the appellant's left knee problems 
over a period of many years.  

A March 1998 VA orthopedic examination of the appellant's 
left knee revealed objective evidence of painful motion, 
instability, weakness, tenderness, abnormal movement, and 
guarding of movement.  There was no edema, effusion, redness, 
or heat.  The appellant walked with a tottering gait, did not 
use a cane, and wore a knee brace all the time.  Flexion and 
extension in the left knee were to 72 and "56" degrees, 
respectively.  It was noted that the left knee was unstable 
laterally and anterior posteriorly.  The diagnosis was severe 
degenerative joint disease of the left knee with loss of 
function due to pain. 

A July 1998 rating decision granted service connection for 
degenerative joint disease of the left knee with loss of 
function due to pain, on the basis that a left knee 
disability had preexisted military service and had been 
permanently aggravated by service.  The RO concluded that the 
appellant's left knee disorder was currently 20 percent 
disabling, based on evidence of moderate subluxation or 
instability in the knee.  The appellant was awarded a 10 
percent rating for his current left knee disability because 
the RO determined that 10 percent of the current disability 
was attributable to the preservice left knee injury and that 
the other 10 percent was attributable to the service 
aggravation of the disorder.  

When impairment of a knee involves severe recurrent 
subluxation or lateral instability, a 30 percent evaluation 
is assigned.  Knee impairment manifested by moderate 
recurrent subluxation or lateral instability is assigned a 20 
percent evaluation.  When recurrent subluxation or lateral 
instability of a knee is slight, a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

After careful and longitudinal review of the evidence, 
including close scrutiny of the service medical records, the 
Board finds that the evidence indicates the appellant's 
preservice left knee injury and surgical repair had healed 
prior to his entrance on to active duty in March 1956.  
Therefore, the Board concludes that the appellant's current 
left knee disability is attributable entirely to the 
inservice left knee injuries in November 1956.  

Evaluation of the findings from the March 1998 VA examination 
indicates that the appellant's left knee disorder more nearly 
approximates severe instability, as evidenced by laterally 
and anterior posteriorly instability, weakness, tenderness, 
and painful motion in the knee, which causes a tottering gait 
and requires the appellant to wear a knee brace at all times 
and to use medications to alleviate the pain.  Therefore, 
applying the provisions of 38 C.F.R. § 4.7, the Board finds 
that a 30 percent evaluation is warranted for the appellant's 
left knee disability under Diagnostic Code 5257, all of which 
is attributable to service aggravation of the preexisting 
left knee disability .  

The Board has considered whether an evaluation greater than 
30 percent may be assigned for the appellant's left knee 
disability based on the limitation of motion currently shown 
in the knee.  Under Diagnostic Code 5260, limitation of knee 
flexion to 15 degrees is assigned a 30 percent evaluation.  
Under Diagnostic Code 5261, a 50 percent evaluation is 
assigned when knee extension is limited to 45 degrees, a 
40 percent evaluation is assigned when knee extension is 
limited to 30 degrees, and a 30 percent evaluation is 
assigned when knee extension is limited to 20 degrees.  As 
the appellant is able to flex his left knee to 72 degrees, a 
rating greater than 30 percent is not assignable based on 
limitation of motion in the knee.  We note that extension of 
"56" degrees was reported in March 1998; however, that 
notation is in all probability in error as flexion to 72 
degrees and extension to 56 degrees would amount to near 
ankylosis of the knee and no ankylosis was reported at that 
examination or has been contended by the veteran 

While Diagnostic Code 5256 permits the assignment of ratings 
greater than 30 percent for extremely unfavorable ankylosis 
in a knee, the evidence in this case does not demonstrate 
that the appellant's left knee is ankylosed so as to possibly 
warrant a higher evaluation under Diagnostic Code 5256.  

However, in Fanning v. Brown, 4 Vet.App. 225 (1993), the 
Court of Appeals for Veterans Claims (Court) stated that it 
was possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.  Subsequently, in Esteban v. Brown, 
6 Vet.App. 259 (1994), the Court held that multiple 
conditions associated with the same injury which were each 
manifested by symptomatology that was distinct and separate 
(not duplicative of or overlapping with the symptomatology of 
the other conditions) were entitled to separate evaluations.  
Because the appellant has been diagnosed with degenerative 
arthritis in his left knee with limitation of motion, the 
Board finds that a separate 10 percent evaluation is 
warranted for the degenerative joint disease in the left knee 
under Diagnostic Code 5003, which permits the assignment of a 
10 percent rating for the specific joint or joints affected 
by degenerative arthritis and limitation of motion, when the 
limitation of motion is objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49.  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the appellant experiences pain in his left knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 30 and 10 
percent evaluations awarded by this decision.  Each of those 
evaluations takes into account the pain associated with the 
separate disabilities in the appellant's left knee.  Hence, a 
higher disability evaluation is warranted for the appellant's 
left knee disability on the basis of functional disability.  



ORDER

A 30 percent evaluation is granted for the appellant's left 
knee disorder, subject to the laws and regulations governing 
the award of monetary benefits.  

A 10 percent evaluation is granted for degenerative arthritis 
in the left knee, subject to the laws and regulations 
governing the award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


